Citation Nr: 1129117	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  03-21 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for dysthymic disorder.

2.  Entitlement to an initial evaluation in excess of 10 percent for pelvic adhesive disease.

3.  Entitlement to an initial evaluation in excess of 10 percent for traumatic degenerative joint disease, left hip.

4.  Entitlement to an initial evaluation in excess of 10 percent for residuals, stress fracture, left foot, third metatarsal with hallux valgus.

5.  Entitlement to service connection for asthma.

6.  Entitlement to service connection for bronchitis.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected musculoskeletal disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to November 2001.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  This case was remanded by the Board in November 2009 for additional development.

A claim of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran specifically raised a claim of entitlement to TDIU in October 2004.  Subsequently, a December 2007 statement of case granted TDIU for the period from July 31, 2004 to November 14, 2005, a period during which the Veteran was found to have been unemployed.  In a January 2008 letter, the Veteran stated that she accepted the partial grant of TDIU, and she did not perfect an appeal as to that claim.  In addition, the evidence of record shows that the Veteran has been employed since November 2005.  Accordingly, the Board finds that a claim of entitlement to TDIU has not been raised by the record with respect to the increased rating claims on appeal.

The issues of entitlement to service connection for asthma, bronchitis, headaches, and a right hip disorder are addressed in the Remand portion of the decision below and are remanded to the RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's dysthymic disorder is manifested by a depressed mood, sleep problems, variable appetite, and a restricted affect.

2.  The medical evidence of record shows that the Veteran's pelvic adhesive disease is asymptomatic.

3.  The medical evidence of record shows that the Veteran's left hip disorder is manifested by pain and limitation of motion to, at worst, 90 degrees of flexion, 30 degrees of extension, 25 degrees of adduction, 45 degrees of abduction, 60 degrees of external rotation, and 40 degrees of internal rotation.

4.  The medical evidence of record shows that the Veteran's left foot disorder is manifested by mild hallux valgus.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for dysthymic disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9433 (2010).

2.  The criteria for an initial evaluation in excess of 10 percent for pelvic adhesive disease have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.116, Diagnostic Codes 7613, 7614, 7615 (2010).

3.  The criteria for an initial evaluation in excess of 10 percent for traumatic degenerative joint disease, left hip, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5251, 5252, 5253 (2010).

4.  The criteria for an initial evaluation in excess of 10 percent for residuals, stress fracture, left foot, third metatarsal with hallux valgus, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Letters dated in May 2003, January 2006, March 2006, December 2006, July 2007, April 2008, and May 2008 satisfied the duty to notify provisions with respect to the various claims on appeal, after which the claims were readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  VA examinations sufficient for adjudication purposes were provided to the Veteran in connection with her claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans Claims Assistance Act notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  The appeal of the Veteran's dysthymic disorder, pelvic adhesive disease, left hip, and left foot claims are based on the assignment of initial evaluations following initial awards of service connection for those disabilities.  As such, evidence contemporaneous with the claims and the initial rating decisions are most probative of the degree of disability existing when the initial ratings were assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial ratings, staged ratings may be assigned for separate periods of time.  Id.

Dysthymic Disorder

In an April 2002 VA psychiatric examination report, the Veteran reported an attempted suicide in 2001 by medication overdose which did not result in hospitalization.  She reported experiencing sleep problems and having limited interest in daily activities, but denied active suicidal thoughts.  On mental status examination, the Veteran was alert, cooperative, neatly dressed, and gave good eye contact.  She had a good fund of knowledge.  Speech was of normal rhythm and flow, without looseness of associations or flight of ideas.  The Veteran was oriented to time, date, place, and person.  No memory abnormalities were noted.  Her attention and concentration span were intact and digit span testing was normal.  The Veteran was able to do serial seven's test and simple calculations without much prompting.  No delusions or hallucinations were noted.  Her thoughts were logical, goal directed, coherent, and relevant.  There were no obsessions or ritualistic behaviors noted.  The Veteran's mood was depressed, her affect was appropriate to the thought content, and she showed good impulse control.  There was no active suicidal or homicidal thoughts, ideations, plans, or intent.  Her insight and judgment were intact.  The diagnoses were dysthymic disorder, alcohol abuse, and nicotine dependence.  The examiner assigned a Global Assessment of Functioning (GAF) score of 60, which contemplates moderate symptoms, such as flat affect, circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as few friends and conflicts with peers or co-workers.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994) (DSM-IV).  Her highest GAF score within the past year was listed as 65, which contemplates mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningfully interpersonal relationships.  Id.

A June 2004 VA outpatient psychiatry report stated that the Veteran's sleep was poor and she had a variable appetite and concentration.  She reported sadness with crying spells, but denied suicidal ideation.  The Veteran reported a reduced energy level and poor sex drive.  She denied auditory or visual hallucinations, but reported flashbacks that she was not willing to talk about.  The impression was depressive disorder, not otherwise specified.

An October 2004 VA outpatient psychiatry report stated that the Veteran exhibited a full range of affect and maintained good eye contact.  She was oriented in all spheres, her abstract comprehension was satisfactory, and her attention and concentration were appropriate during the interview.  The Veteran's attitude was cooperative, her thought process was goal directed, and she did not have circumstantiality, tangentiality, or perseveration of her thought process.  Her judgment and insight were fair.  The Veteran denied suicidal ideation, homicidal ideation, auditory hallucinations, and visual hallucinations.  The diagnosis was depression.  The examiner assigned a GAF score of 60, which contemplates moderate symptoms.  See Id.

A second October 2004 VA outpatient psychiatry report stated that the Veteran's affect was mildly restricted and she was tearful.  She reported feeling depressed, frustrated, overwhelmed, and confused.  The diagnosis was depression.  A testing score indicated severe depression.  A November 2004 VA outpatient psychiatry report stated that the Veteran's affect was restricted and she was tearful.  She reported her emotions were changing between "okay and depressed."  The diagnosis was depression.  A testing score indicated severe depression.  A second November 2004 VA outpatient psychiatry report stated that the Veteran had a full range of affect and reported her mood as "mellow."  The diagnosis was depression.  A testing score indicated severe depression.  A third November 2004 VA outpatient psychiatry report stated that the Veteran had a restricted range of affect and reported her mood as "sad."  The diagnosis was depression.  A testing score indicated severe depression.

A December 2004 VA outpatient psychiatry report stated that the Veteran's affect was restricted.  She described her mood as being "typical of depressed" and felt "edgy."  The diagnosis was depression.  A testing score indicated severe depression.

In January 2005, the Veteran took a VA Personality Assessment Inventory (PAI) test.  A subsequent VA outpatient psychiatry report stated that the PAI "results suggest that she may have exaggerated her complaints and problems.  Thus, these interpretive hypotheses based on clinical scales elevations should be considered with caution, because there is some possibility that the hypotheses will over represent the extent and degree of significant test findings."  

A February 2005 VA outpatient psychiatry report stated that the Veteran had a full range of affect.  She described her mood as being "okay."  A testing score indicated severe depression.  A March 2005 VA outpatient psychiatry report stated that the Veteran had a restricted range of affect.  She described her mood as being "kind of neutral to down."  A testing score indicated severe depression.

A March 2005 Social Security Administration (SSA) disability report stated that the Veteran was moderately limited in her ability to understand and remember detailed instructions, carry out detailed instructions, maintain attention and concentration for extended periods, interact appropriately with the general public, and respond appropriately to changes in the work setting.  The Veteran was not significantly limited in all other aspects of understanding and memory, sustained concentration and persistence, social interaction, and adaptation.  The examiner stated that the Veteran's statements regarding her disability were "partially credible" based on the evidence of record.  While the Veteran stated that she was disabled, the examiner found that "[t]he restrictions resulting from the impairment will not preclude all work activities.  She is considered capable of meeting the basic mental demands of at least simple competitive work on a sustained basis."

An April 2005 VA outpatient psychiatry report stated that the Veteran had a restricted range of affect.  She described her mood as being "chaotic."  A testing score indicated severe depression.  A second April 2005 VA outpatient psychiatry report stated that the Veteran had an appropriate range of affect.  A testing score indicated severe depression.

A May 2005 VA outpatient psychiatry report stated that the Veteran had a restricted range of affect with periods of appropriate cheerfulness and laughter.  She reported that she felt "sad and hurt" and was tearful when summarizing some of her feelings.  A second May 2005 VA outpatient psychiatry report stated that the Veteran was stable and without suicidal ideation.  The diagnosis was depressive disorder, not otherwise specified.  The examiner assigned a GAF score of 60, which contemplates moderate symptoms.  See DSM-IV at 46-47.

A March 2006 VA mental health report stated that the Veteran was alert and oriented to person, place, time, and objects.  She was pleasant and cooperative with good eye contact.  The Veteran's mood and affect were appropriate and she denied suicidal and homicidal ideation.  Her speech was coherent and relevant, her thoughts were organized and goal directed, she denied delusions or hallucinations, and her insight and judgment were good.

An April 2006 VA mental health report stated that the Veteran was working as a legal technician in a Judge Advocate Court.  On mental status examination, the Veteran was alert and oriented to time, place, and person.  Her mood was euthymic, her affect was congruent with her mood, and her thoughts were logical and goal-directed.  The Veteran denied auditory or visual hallucinations, as well as suicidal and homicidal ideation.  Her insight and judgment were fair.  The diagnoses were posttraumatic stress disorder (PTSD), dysthymia, and borderline personality disorder.  The examiner assigned a GAF score of 45, which contemplates serious symptoms, such as suicidal ideation, severe obsessional ritual, or frequent shoplifting, or serious impairment in social, occupational, or school functioning, such as no friends or an inability to keep a job.  See DSM-IV at 46-47.

In a May 2006 VA mental health report, the Veteran reported that her mood had been irritable and she described a conflict she had with a person at work.  She reported her mood was improving and denied psychotic symptoms, depression, manic symptoms, suicidal ideation, homicidal ideation, sleep problems, and appetite problems.  On observation, she was casually dressed, pleasant, cooperative, alert, and oriented to time, place, and person.  Her speech was coherent and relevant with normal rate and tone.  She had good eye contact and her thoughts were well organized.  No delusions or hallucinations were elicited, and the Veteran's mood was euthymic with a full range of affect.  Her insight and judgment were not impaired.  The diagnoses were PTSD, dysthymia, and borderline personality disorder.

In a September 2006 VA mental health report, the Veteran complained of sleep problems and paranoia, but denied psychotic symptoms, manic symptoms, suicidal ideation, homicidal ideation, and appetite problems.  On observation, she was casually dressed, pleasant, cooperative, alert, and oriented to time, place, and person.  Her speech was coherent and relevant with normal rate and tone.  She had good eye contact and her thoughts were well organized.  No delusions or hallucinations were elicited, and the Veteran's mood was anxious with a full range of affect.  Her insight and judgment were not impaired.  The diagnoses were PTSD, dysthymia, and borderline personality disorder.

In an October 2006 VA mental health report, the Veteran reported that her mood was better than before and denied psychotic symptoms, manic symptoms, suicidal ideation, homicidal ideation, and appetite problems.  On observation, the Veteran was casually dressed, pleasant, cooperative, alert, and oriented to time, place, and person.  Her speech was coherent and relevant with normal rate and tone.  She had good eye contact and her thoughts were well organized.  No delusions or hallucinations were elicited, and the Veteran's mood was anxious with a full range of affect.  Her insight and judgment were not impaired.  The diagnoses were PTSD, dysthymia, and borderline personality disorder.

In a May 2007 VA mental health report, the Veteran reported that her mood was "up and down," and that she had sleep problems, but she also reported that she had received a job promotion.  The Veteran denied psychotic symptoms, manic symptoms, suicidal ideation, homicidal ideation, and appetite problems.  On observation, the Veteran was casually dressed, pleasant, cooperative, alert, and oriented to time, place, and person.  Her speech was coherent and relevant with normal rate and tone.  She had good eye contact and her thoughts were well organized.  No delusions or hallucinations were elicited, and the Veteran's mood was anxious with a full range of affect.  Her insight and judgment were not impaired.  The diagnoses were PTSD, dysthymia, and borderline personality disorder.

In a July 2007 VA fee-based psychiatric examination report, the Veteran complained of a depressed mood, intermittent outbursts of anger, intermittent social isolation, difficulty remaining asleep, and subjective feelings of anxiety.  She reported feeling more socially isolated.  The Veteran reported that she had previously attempted suicide, and then revised her statement to say she had never attempted it and had only contemplated it.  She reported intermittent episodes of violence where she threw objects or shouted.  The Veteran indicated that she had auditory hallucinations.  The examiner noted that her medical chart did not demonstrate this.  On further questioning, the Veteran indicated that her dreams sometimes included people talking to her, but she did not have actual hallucinations.  She reported that she was employed as a legal assistant and had held the job for 18 months.  The Veteran stated that she had been married four times, and that she had been with her current husband since July 2003.  She had two children who lived with her.

On mental status examination, the Veteran appeared her stated age.  The examiner stated that she became irritated by many necessary questions.  The examiner opined that "the [V]eteran frequently overstated the severity of her symptoms and problems.  As mentioned previously, on two or three occasions she made a statement which, upon questioning, did not support what she said initially."  The Veteran maintained eye contact well and her speech and thought processes were goal directed.  The Veteran's behavior was normal, and no psychomotor abnormalities were noted.  She was oriented in all spheres and no memory deficits were noted.  The Veteran's mood and affect were mildly depressed but she was not actively suicidal, homicidal, psychotic, manic, hypomanic, obsessive, or compulsive.  She reported having suicidal ideation within the past year, but without specific plans.  The Veteran's fund of knowledge, abstracting ability, mathematical calculating ability, insight, and judgment were good.  She subjectively complained of memory problems, but no memory problems were found on examination.  The examiner opined that the Veteran was not a threat to herself or anyone else, and that she was "capable of working on a full-time basis, from a mental health point of view."  The diagnoses were dysthymic disorder, chronic, moderate; alcohol abuse in sustained partial remission; and nicotine abuse.  The examiner assigned a GAF score of 60, which contemplates moderate symptoms.  See Id.

The Schedule provides that assignment of a 30 percent evaluation is warranted for mental disorders with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks, weekly or less often; chronic sleep impairment; and mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9433.

A 50 percent evaluation is warranted for mental disorders with occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

Applying the above criteria to the facts of the case, the medical evidence shows that a 30 percent evaluation under the provisions of Diagnostic Code 9411 is appropriate.  The medical evidence of record shows that the Veteran's dysthymic disorder is manifested by a depressed mood, sleep problems, variable appetite, and a restricted affect.  The medical evidence of record does not show that the Veteran's dysthymic disorder causes speech abnormalities, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, or impaired abstract thinking.  While the Veteran demonstrates a restricted affect and a depressed mood, a depressed mood is specifically contemplated by a 30 percent evaluation.  The Board does not find that a restricted affect alone is sufficient to warrant a 50 percent evaluation for her dysthymic disorder.

The level of symptomatology contemplated by a 30 percent evaluation is also consistent with the Veteran's overall GAF scores which have all contemplated mild to moderate symptoms, with the exception of the April 2006 score.  While the April 2006 score contemplated serious symptoms, the Veteran's symptoms as recorded on mental status examination were essentially consistent with the symptoms found throughout the entire period on appeal.  As such, the Board finds that the April 2006 GAF score is not consistent with the Veteran's recorded symptoms at that time period, and a 50 percent evaluation is not warranted on that basis, to include as a staged rating.  See Carpenter v. Brown, 8 Vet. App 240, 242 (1995). 

While the Veteran reports significant social and occupational impairment as a result of her dysthymic disorder, the Board does not find these reports to be credible for rating evaluation purposes.  The Veteran is competent to report as to her observable symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  However, in this case, the medical evidence of record demonstrates that the Veteran's own reports of her symptomatology are not reliable.  The January 2005 VA outpatient psychiatry report stated that diagnostic testing suggested that the Veteran "may have exaggerated her complaints and problems" and urged caution when relying on test results, as "there is some possibility that the hypotheses will over represent the extent and degree of significant test findings."  Subsequently, the March 2005 SSA disability report found that the Veteran's statements were "partially credible," which also means that they were found to be partially non-credible.  Finally, the July 2007 VA fee-based psychiatric examination report specifically stated that "the [V]eteran frequently overstated the severity of her symptoms and problems."

In addition, the preponderance of the evidence of record does not show that the Veteran's dysthymic disorder results in symptoms of sufficient severity to cause occupational and social impairment with reduced reliability and productivity.  With regard the Veteran's employment, the evidence of record demonstrates that she has been employed for nearly the entire period pertinent to this appeal, barring a period of unemployment from approximately July 2004 to November 2005.  While the SSA found that the Veteran was disabled during this period of time, these findings are not binding on VA.  Holland v. Brown, 6 Vet. App. 443 (1994).  In this case, the SSA examination itself, conducted during the Veteran's period of unemployment, found that the Veteran was not unemployable due to her psychiatric disabilities.  This finding is consistent with the other psychiatric reports during the Veteran's period of unemployment, which do not show a sustained increase in the severity of the Veteran's psychiatric symptoms during that period of time.  In addition, the evidence of record does not show that the Veteran's employment has been sufficiently impaired since November 2005 to warrant a 50 percent evaluation.  Not only has the Veteran retained employment for several years, she reported that she had been promoted during that time as well.  Such evidence indicates that she has been performing positively, not negatively.  As for the Veteran's social impairment, the Veteran has testified that she is increasingly socially isolative.  However, the evidence of record does not show that any social impairment that does exist results in reduced reliability and productivity.  There are no indications that the Veteran's social impairment significantly impacts her ability to accomplish activities of daily living or similar aspects of life.  Furthermore, when evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  In sum, the general picture presented by the credible evidence of record is that the Veteran's dysthymic disorder symptomatology is mild to moderate in severity and is most analogous with a 30 percent evaluation.  As such, an evaluation in excess of 30 percent is not warranted for the Veteran's service-connected dysthymic disorder.

As this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether staged ratings would be in order.  However, as the assigned evaluation reflects the degree of impairment shown since the date of the grant of service connection for dysthymic disorder, there is no basis for staged ratings with respect to this claim.  Fenderson, 12 Vet. App. at 126.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture due to her service-connected psychiatric disorder is not so unusual or exceptional in nature as to render her disability rating for dysthymic disorder inadequate.  The Veteran's dysthymic disorder is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9433, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's dysthymic disorder is manifested by a depressed mood, sleep problems, variable appetite, and a restricted affect.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating for her service-connected dysthymic disorder.  A rating in excess of the currently assigned rating is provided for certain manifestations of psychiatric disorders, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 30 percent rating for the Veteran's service-connected dysthymic disorder more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.130, Diagnostic Code 9433.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pelvic Adhesive Disease

A March 2002 VA general medical examination report stated that a December 2000 service operative report was consistent with pelvic adhesive disease.  On physical examination, the Veteran's abdomen was soft with diffuse tenderness.  The diagnosis was pelvic adhesive disease.

In a May 2003 private medical report, the Veteran complained of persistent lower pelvic pain since January 2003.  On physical examination, the Veteran's abdomen was soft without noted masses.  There was tenderness across the lower pelvis.  The assessment was chronic pelvic/abdominal pain, and questionable pelvic adhesive disease.

A May 2003 private computed tomography (CT) report stated that the Veteran complained of pain above the pelvis.  After views of the abdomen and pelvis, the relevant impression was that there were "no significant anatomic abnormalities which would be etiologic in [the Veteran's] presentation."  The assessment was joint pain, localized in the hip.

In an April 2004 VA outpatient medical report, the Veteran complained of lower abdominal aching.  On physical examination, the Veteran's abdomen was soft and without organomegaly, palpable masses, or areas of tenderness.  Bowel sounds were present.

A June 2004 VA outpatient gynecological report stated that the Veteran's abdomen was soft and without tenderness or organomegaly.  Bowel sounds were present.  On pelvic examination, the Veteran's uterus and cervix were absent, but no other abnormalities were noted.  The assessment was normal gynecological examination status post total abdominal hysterectomy and bilateral salpingoophrectomy.  In a June 2004 VA outpatient medical report, the Veteran complained of a several year history of pelvic pain.

In a September 2004 VA outpatient medical report, the Veteran complained of left hip and pelvis pain at all times, which she rated as a 10 on a scale from 1 to 10.  A second September 2004 VA outpatient medical report dated the same day stated that, after physical examination, the assessment was history of trauma previous paratrooper and prior hip and pelvic fracture.

A March 2006 VA outpatient medical report stated that on physical examination, the Veteran's abdomen was soft and nontender to palpation.  She had normal bowel sounds, no hepatosplenomegaly, and no abnormal mass.

In an April 2006 VA outpatient gynecological report, the Veteran denied experiencing gastrointestinal pain.  On physical examination, the Veteran's abdomen was soft without tenderness or organomegaly.  Her bowel sounds were active.  The Veteran's pelvis was empty without mess or tenderness.

In a May 2007 VA computerized tomography (CT) scan report, the Veteran complained of right lower quadrant abdominal pain for the previous two months.  On views of the Veteran's abdomen, no abnormalities were noted.  On views of the Veteran's pelvis, there was a mild irregularity of the left anterior wall of the urinary bladder.  The impression was that the abdomen was within normal limits and the pelvis was unremarkable.  The report gave a diagnostic code of "minor abnormality."

In a June 2007 VA fee-based medical examination report, the Veteran complained of intermittent symptoms attributable to pelvic adhesions, mainly pelvic pain with occasional abdominal pain.  The Veteran was not receiving treatment for, nor was she functionally impaired by, the symptoms.  On physical examination, the Veteran's abdomen was normal without evidence of organomegaly, tenderness, masses, ascites, distention, or aortic aneurysm.  There were no hernias.  The diagnosis was pelvic adhesions, without change.

The Schedule provides that adhesions of the uterus, fallopian tube, and ovary are to be rated under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs (General Rating Formula FRO).  38 C.F.R. § 4.116, Diagnostic Codes 7613, 7614, 7615.  Under the General Rating Formula FRO assignment of a 10 percent evaluation is warranted for adhesions of the female reproductive organs if they result in symptoms that require continuous treatment.  A 30 percent evaluation is warranted for symptoms that are not controlled by continuous treatment.  38 C.F.R. § 4.116, General Rating Formula FRO (2010).

The medical evidence of record shows that the Veteran's pelvic adhesive disease is asymptomatic.  The medical evidence of record includes numerous physical examinations of the Veteran's abdomen and pelvis.  While the Veteran has consistently reported abdominal and pelvic pain, on physical examinations the Veteran's abdomen and pelvis were repeatedly nontender.  Tenderness was noted only on physical examination in March 2002.  However, tenderness was not noted in numerous medical reports dated from March 2002 to the present.  When the Veteran subsequently complained of persistent lower pelvic pain in May 2003, a private physician concluded, after CT examination, that the Veteran's pain was due to her left hip disability.  Similar findings were made in September 2004, when the Veteran complained of combined left hip and pelvis pain, for which the impression was focused on musculoskeletal disorders, not pelvic adhesive disease.  Accordingly, the preponderance of the evidence of record demonstrates that the demonstrable pain was due to various musculoskeletal disabilities, not her service-connected pelvic adhesive disease.

The Veteran is competent to report that she experiences pelvic and abdominal pain.  See Barr, 21 Vet. App. at 307; Washington, 21 Vet. App. at 195.  However, as discussed above, multiple medical reports have specifically found that the Veteran "exaggerated her complaints and problems" and "frequently overstated the severity of her symptoms and problems."  Accordingly, the Board does not find the Veteran's statements to be credible with regard to pain when pain is not found on physical examination.

The medical evidence of record also does not show that, since separation from military service, the Veteran has ever required continuous treatment of any kind for her pelvic adhesive disease.  The Board will not conclude that the Veteran has symptoms that are not controlled by continuous treatment when her symptoms do not warrant continuous treatment in the first place.  While the Veteran's service treatment record clearly state that the Veteran was found to have severe pelvic adhesive disease, the Veteran subsequently underwent an in-service total abdominal hysterectomy and bilateral salpingoophrectomy to correct this disability.  The operative report states that the Veteran's organs were successfully freed from the adhesions, and no further adhesions have been demonstrated on post-service CT and x-ray testing.  Accordingly, the medical evidence of record does not demonstrate that the Veteran's pelvic adhesive disease causes symptoms that are not controlled by continuous treatment.  As such, an initial evaluation in excess of 10 percent is not warranted for the Veteran's service-connected pelvic adhesive disease.

As this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether staged ratings would be in order.  However, as the assigned evaluation reflects the degree of impairment shown since the date of the grant of service connection for pelvic adhesive disease, there is no basis for staged ratings with respect to this claim.  Fenderson, 12 Vet. App. at 126.

The Board finds that the Veteran's disability picture due to her service-connected pelvic adhesive disease is not so unusual or exceptional in nature as to render her disability rating for pelvic adhesive disease inadequate.  The Veteran's pelvic adhesive disease is evaluated under 38 C.F.R. § 4.116, General Rating Formula FRO, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology due to her service-connected pelvic adhesive disease.  As noted above, the Veteran's service-connected pelvic adhesive disease is asymptomatic.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating for her service-connected pelvic adhesive disease.  A rating in excess of the currently assigned rating is provided for certain manifestations of pelvic adhesive disease, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 10 percent rating for the Veteran's service-connected pelvic adhesive disease more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.116, General Rating Formula FRO.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.

Left Hip

In a March 2002 VA general medical examination report, the Veteran complained of pain related to her left hip disability.  On range of motion testing, the Veteran had left hip flexion to 125 degrees with pain, extension to 30 degrees without pain, adduction to 25 degrees with pain, abduction to 45 degrees without pain, external rotation to 60 degrees without pain, and internal rotation to 40 degrees without pain.  The diagnosis was left acetabular fracture.

A May 2002 VA radiographic report indicated that no definite abnormality of the hips was seen.

A May 2003 private CT report stated that the Veteran complained of pain above the pelvis.  After views of the abdomen and pelvis, the relevant impression was that there were "no significant anatomic abnormalities which would be etiologic in [the Veteran's] presentation."  The assessment was joint pain, localized in the hip.

In an August 2003 private medical report, the Veteran complained of left hip pain at a level of 2 on a scale from 1 to 10.  On physical examination, the Veteran had left hip flexion to 90 degrees, internal rotation to 40 degrees, and external rotation to 60 degrees.  Her gait was normal.  Following review of a CT examination report, the diagnosis was osteoarthritis.

In a September 2003 private medical report, the Veteran complained of left hip pain.  On physical examination of the Veteran's hips, both greater trochanters were tender to palpation.  Active range of motion of both hips was decreased in all planes, and a piriformis testing of both hips was positive, greater in the left than the right.  On neurological testing, there was weakness of both hips in all ranges of motion.

A July 2004 VA bone mineral density determination report stated that the Veteran's left hip was normal.

In a September 2004 VA outpatient medical report, the Veteran complained of left hip and left pelvic pain at a level of 10 on a scale from 1 to 10 while ambulating.  A second September 2004 VA outpatient medical report dated the same day stated that on physical examination the Veteran's had decreased left hip flexion and abduction.  The assessment was history of trauma previous paratrooper and prior hip and pelvic fracture.  An addendum stated that x-rays showed no evidence of fracture or avascular necrosis.  The September 2004 VA radiographic report itself also stated that views of the Veteran's pelvis with both hips showed no evidence of fractures or dislocations involving the hip joints.

A June 2005 VA outpatient medical report stated that the Veteran was seen in urgent care for hip pain, but that x-rays were negative for any fracture.  On physical examination, the Veteran's hip was normal.

In a March 2006 VA outpatient medical report, the Veteran complained of left hip pain which had increased in severity over the previous seven months.  On physical examination, the Veteran's left hip was tender and had pain with internal rotation.  The diagnosis was chronic left hip pain, probably bursitis.

In a June 2007 VA fee-based medical examination report, the Veteran reported that her current left hip symptoms were stiffness and pain.  She reported that the pain was constant and at a level of 10 on a scale from 1 to 10.  She reported that pain was elicited with physical activity and was relieved by rest and pain medication.  The Veteran was able to function with these treatments.  There was no physician recommended incapacitation, treatment other than medication, history of surgery, prosthesis, or significant functional impairment.  On range of motion testing, the Veteran had left hip flexion to 125 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  There was no pain on any motion.  After repetitive motion, the range of motion was not further limited by pain, fatigue, weakness, lack of endurance, or incoordination.  There was no additional limitation of motion of any degree.  The diagnosis was degenerative joint disease of the left hip without any changes.

The medical evidence of record shows that the Veteran's left hip disorder is manifested by pain and limitation of motion to, at worst, 90 degrees of flexion, 30 degrees of extension, 25 degrees of adduction, 45 degrees of abduction, 60 degrees of external rotation, and 40 degrees of internal rotation.  The Schedule provides that assignment of a 10 percent evaluation is warranted for limitation of thigh extension to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  A 10 percent evaluation is the maximum rating for this disorder under the provisions of Diagnostic Code 5251.  Accordingly, a higher rating is not possible under this diagnostic code.

The Schedule provides that assignment of a 10 percent rating is warranted for limitation of thigh flexion to 45 degrees.  A 20 percent evaluation is warranted for limitation of thigh flexion to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  The medical evidence of record does not show that the Veteran's left hip range of motion has ever been limited to 30 degrees of flexion.  Accordingly, a higher evaluation is not warranted under this diagnostic code.

The Schedule provides that assignment of a 10 percent rating for impairment of the thigh is warranted for an inability to cross legs and an inability to toe-out more than 15 degrees.  A 20 percent rating is warranted for a limitation of abduction beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  The medical evidence of record does not show that the Veteran's left hip range of motion has ever been limited to 10 degrees of abduction.  Accordingly, a higher evaluation is not warranted under this diagnostic code.

The Board has considered rating the Veteran's service-connected left hip disorder under all appropriate diagnostic codes.  However, the evidence of record does not demonstrate that the Veteran has ankylosis of the hip, flail joint of the hip, fracture of the shaft or anatomical neck of the femur with nonunion, fracture of the surgical neck of the femur with a false joint, or malunion of the femur.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 5255 (2010).  Accordingly, a rating in excess of 10 percent is not warranted for the Veteran's service-connected left hip disorder under these diagnostic codes.

The evidence of record shows that the Veteran experiences left hip pain on motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, there is only one medical report of record which shows an enumerated range of motion on flexion or abduction that is not full.  That record is the August 2003 private medical report which found that the Veteran had limitation of left hip flexion to 90 degrees.  No additional limitation of pain on motion was noted.  Furthermore, the Veteran was found to have a full range of motion on flexion in March 2002 and June 2007.  38 C.F.R. § 4.71a, Plate II (2010).  While pain was noted in March 2002, there is no evidence of record that is was sufficiently severe at that time to reduce the Veteran's limitation of motion to 30 degrees, a reduction of approximately 75 percent over the range of motion she was capable of achieving with pain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252.  This is substantiated by the June 2007 VA fee-based medical examination report, which did not find pain on any range of motion, or any additional reduction in range of motion or other functional limitation following repetitive motion.  Accordingly, even with the Veteran's additional pain taken into account, a rating in excess of 10 percent is not warranted.

The record also shows that the Veteran has a diagnosis of left hip osteoarthritis, shown through diagnostic examination.  However, such findings, combined with the limitation of motion elicited, would warrant no more than a 10 percent evaluation under 38 C.F.R § 4.71a, Diagnostic Codes 5003, 5010.  See also 38 C.F.R. § 4.45.  Accordingly, a rating in excess of 10 percent is not warranted for the Veteran's left hip disorder.

As this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether staged ratings would be in order.  Fenderson, 12 Vet. App. at 126.  However, there is no medical evidence of record that shows that the Veteran's left hip disorder has met the criteria for an evaluation in excess of 10 percent at any point since the time of her initial evaluation.  Accordingly, there is no basis for staged ratings with respect to this claim.

The Board finds that the Veteran's disability picture due to her service-connected left hip is not so unusual or exceptional in nature as to render her disability rating for traumatic degenerative joint disease, left hip, inadequate.  The Veteran's traumatic degenerative joint disease, left hip, is evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5251, 5252, and 5253, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology due to her service-connected left hip disorder.  As noted above, the Veteran's service-connected traumatic degenerative joint disease, left hip, is manifested by pain and limitation of motion to, at worst, 90 degrees of flexion, 30 degrees of extension, 25 degrees of adduction, 45 degrees of abduction, 60 degrees of external rotation, and 40 degrees of internal rotation.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms due to her service-connected left hip disorder are more than adequately contemplated by the disability rating for her traumatic degenerative joint disease, left hip.  A rating in excess of the currently assigned rating is provided for certain manifestations of hip disabilities, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 10 percent rating for the Veteran's service-connected traumatic degenerative joint disease, left hip, more than reasonably describe the Veteran's disability level and symptomatology due to her service-connected left hip disorder and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5251, 5252, and 5253.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence does not show findings that meet the criteria for an initial rating in excess of 10 percent for traumatic degenerative joint disease, left hip, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.


Left Foot

A March 2002 VA general medical examination report stated that the Veteran had a "[b]ilateral foot condition."  No left foot findings were noted on physical examination.  The report stated that a diagnosis was not made of the Veteran's bilateral foot condition as the Veteran did not have an x-ray.  A May 2002 VA radiographic report found no fractures or significant degenerative changes.  The impression was negative feet.

In a December 2004 VA fee-based examination report, the Veteran complained left foot discomfort with lengthy use.  On physical examination, the Veteran had mild guarding during ambulation.  Her feet had no appreciable pes planus, pes cavus, hallux valgus, or hammertoe deformities.  She did not use devices for ambulation.  There was no erythema, edema, or heat changes of the left ankle.  There was tenderness to palpation on the dorsal aspect of the left foot in the navicular bone regions.  No other abnormalities were appreciated.  On x-ray examination, mild hallux of the left foot was shown.  The diagnosis stated that there was no change to the Veteran's established diagnosis of left foot metatarsal fracture, and that she had continued intermittent symptomatic residuals.

In a May 2007 VA outpatient medical report, the Veteran complained of left foot pain for the previous month.  On physical examination, there was soft tissue swelling anterior to the left ankle.  The diagnosis was left foot pain.  In May 2007 VA radiographic reports, dated the same day, the Veteran complained of left ankle and foot pain.  After views of the Veteran's left ankle, the impression was no significant abnormality noted.  On views of the Veteran's left foot, there was moderate hallux valgus present and sclerosis was seen in the medial aspect of the head of the first metatarsal.  The rest of the Veteran's bones and joints were unremarkable.  No soft tissue calcifications could be seen and there was no evidence of calcaneal spur.  The impression was hallux valgus.  The diagnostic code characterized the disability as a minor abnormality.

In a June 2007 VA fee-based medical examination report, the Veteran complained of left foot pain.  On physical examination, the Veteran's left ankle was normal without evidence of palpable tenderness, guarding of movement, fracture, deformity, edema, effusion, heat, redness, subluxation, lock pain, or ankylosis.  The Veteran had left ankle range of motion to 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  There was no pain on any motion.  After repetitive motion, the range of motion was not further limited by pain, fatigue, weakness, lack of endurance, or incoordination.  There was no additional limitation of motion of any degree.  On examination of the Veteran's left foot, there was no evidence of pes planus, deformity, tenderness, calcaneal tendonitis, calcaneal tendon misalignment, pes cavus, varus deformity, pain with dorsiflexion of toes, pain of the metatarsal heads, hammer toes, interdigital neuroma, hallux valgus, hallux rigidus, pain with standing or walking, or use of corrective shoes.  On x-ray examination, there was mild hallux valgus of the left foot, but no evidence of fractures.  The diagnosis was that the Veteran's left metatarsal stress fracture was resolved.

In an August 2007 VA magnetic resonance imaging (MRI) report, the Veteran complained of pain along the medial arch and course of the tibialis posterior tendon.  On examination, there were degenerative changes of the first metatarsophalangeal joint with hallux valgus.  There was mild edema of the soft tissues around the medial aspect of the medial plantar fascial slip which suggested low-grade strain/fasciitis involving the medial plantar fascial band.  There were degenerative changes of the talonavicular joint and the medial cuneiform metatarsal joint.  There was mild edema of the soft tissue in the forefoot which might have been the result of altered weight-bearing.

The medical evidence of record shows that the Veteran's left foot disorder is manifested by mild hallux valgus.  Hallux valus is rated under Diagnostic Code 5280.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2010).  However, under Diagnostic Code 5280, a 10 percent evaluation is the maximum rating available.  Thus, a rating in excess of 10 percent under Diagnostic Code 5280.  Diagnostic Codes 5277, for bilateral weak foot, 5281, for hallux rigidus, and 5282, for hammer toe, also provide for a maximum rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5251, 5282 (2010).  Thus, a rating in excess of 10 percent is not available under those diagnostic codes.  A rating in excess of 10 percent is also not warranted under Diagnostic Codes 5276, 5278, or 5283, as there is no medical evidence that the Veteran has ever had acquired flatfoot, acquired claw foot or malunion or nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278, 5283 (2010).

The final remaining diagnostic code is Diagnostic Code 5284 for other foot injuries without further description.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under this Diagnostic Code, a 10 percent evaluation is warranted for moderate foot injuries, a 20 percent evaluation is warranted for moderately severe foot injuries, a 30 percent evaluation is warranted for severe foot injuries, and a 40 percent evaluation is warranted for actual loss of use of the foot.  Id.  An evaluation in excess of 10 percent is not warranted under this diagnostic code, as the medical evidence of record does not show that the Veteran's left foot disorder is best characterized as moderately severe or worse.  The December 2004 VA fee-based examination report characterized the Veteran's hallux valgus as "mild" and stated that her symptoms were "intermittent."  While the May 2007 VA outpatient medical report characterized the Veteran's hallux valgus as "moderate," it characterized her overall disability as "minor."  The June 2007 VA fee-based medical examination report not only stated that the Veteran's hallux valgus was "mild," but also that her left metatarsal stress fracture had resolved.  Finally, the August 2007 VA MRI report repeatedly characterized the Veteran's edema as "mild."  Accordingly, the preponderance of the evidence of record does not demonstrate that the Veteran's left foot disability is best characterized as moderately severe or worse.  As such, an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5284.  Id.

As this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether staged ratings would be in order.  Fenderson, 12 Vet. App. at 126.  However, there is no medical evidence of record that shows that the Veteran's left foot disorder has met the criteria for an evaluation in excess of 10 percent at any point since the time of her initial evaluation.  Accordingly, there is no basis for staged ratings with respect to this claim.

The Board finds that the Veteran's disability picture due to her service-connected left foot is not so unusual or exceptional in nature as to render her disabilities rating for residuals, stress fracture, left foot, third metatarsal with hallux valgus, inadequate.  The Veteran's residuals, stress fracture, left foot, third metatarsal with hallux valgus, was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5280, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology due to her service-connected left foot.  As noted above, the Veteran's residuals, stress fracture, left foot, third metatarsal with hallux valgus, is manifested by mild hallux valgus.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating for her service-connected residuals, stress fracture, left foot, third metatarsal with hallux valgus.  A rating in excess of the currently assigned rating is provided for certain manifestations of foot disabilities, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 10 percent rating for the Veteran's residuals, stress fracture, left foot, third metatarsal with hallux valgus, more than reasonably describe the Veteran's disability level and symptomatology due to her service-connected left foot disorder and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a, Diagnostic Code 5280.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence does not show findings that meet the criteria for an initial rating in excess of 10 percent for residuals, stress fracture, left foot, third metatarsal with hallux valgus, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.

ORDER

An initial evaluation in excess of 30 percent for dysthymic disorder is denied.

An initial evaluation in excess of 10 percent for pelvic adhesive disease is denied.

An initial evaluation in excess of 10 percent for traumatic degenerative joint disease, left hip, is denied.

An initial evaluation in excess of 10 percent for residuals, stress fracture, left foot, third metatarsal with hallux valgus, is denied.


REMAND

With regard to the Veteran's claims of entitlement to service connection for asthma and bronchitis, the evidence of record contains conflicting reports regarding her history of respiratory symptoms.  For instance, the Veteran complained of shortness of breath in a June 1990 service treatment report, but denied having, or having ever had, asthma or shortness of breath during a May 1999 service medical examination.  The Veteran continued to deny every having had asthma in July 2000 and March 2001 service medical examinations, but reported a history of shortness of breath on both dates and stated, in March 2001, that she had experienced shortness of breath "on and off during my life but after 1990 [it] happen[ed] more frequently."  No chronic respiratory disorders were found on physical examination during any of these examinations, but a March 2002 VA general medical examination, dated approximately four months after her separation from military service, gave a diagnosis of asthma.

Since March 2002, the Veteran has consistently stated that she did not experience respiratory symptoms prior to entry into military service.  These statements conflict with her report in March 2001 that she had experienced shortness of breath "on and off during [her] life" including prior to 1990.  That statement in turn conflicts the Veteran's report in May 1999 in which she denied ever having had shortness of breath.  Accordingly, the Veteran's lay statements on her history of respiratory symptomatology are inconsistent and confusing.  However, despite the inconsistencies, the medical evidence of record shows that the Veteran complained of shortness of breath multiple times during military service, and received a diagnosis of asthma within four months of separation from military service.  In addition, the medical evidence of record shows that the Veteran experienced bronchitis during military service, in March 1996, and after separation from military service, in November 2007.  The Veteran has never been provided with a VA medical examination to determine the etiology of her asthma and bronchitis.  As such, a medical examination is in order to determine the existence and etiology of any respiratory disorder which has been diagnosed since military service.  38 C.F.R. §§ 3.159, 3.326 (2010); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

The Veteran's claim of entitlement to service connection for headaches has similar complications.  In the May 1999 service medical examination, the Veteran denied having, or ever having had, frequent or severe headaches.  However, she reported experiencing frequent or severe headaches in both the July 2000 and March 2001 service medical examinations.  In July 2000 she reported that they occurred every other day and in March 2001 she reported that they occurred "on and off."  In a May 2003 notice of disagreement, the Veteran reported that she had experienced headaches since 1991, a statement which is inconsistent with the reported history she gave in May 1999.  However, the March 2002 VA general medical examination, dated approximately four months after her separation from military service, gave a diagnosis of tension headaches.

Accordingly, despite the inconsistencies, the medical evidence of record shows that the Veteran complained of headaches multiple times during military service, and received a diagnosis of tension headaches within four months of separation from military service.  The Veteran has never been provided with a VA medical examination to determine the etiology of her headaches.  As such, a medical examination is in order to determine the existence and etiology of any headache disorder which has been diagnosed since military service.  38 C.F.R. §§ 3.159, 3.326; see Littke, 1 Vet. App. at 93.

With respect to the Veteran's claim of entitlement to service connection for a right hip disorder, the Veteran's service treatment records include multiple complaints of bilateral hip pain.  The Veteran's claim has been repeatedly denied on the basis that, despite the multiple documented reports of right hip pain, there was no evidence of a diagnosis of a right hip disorder.  Such findings are incorrect.  Specifically, a May 2007 VA outpatient treatment report stated that, on physical examination, the Veteran's right hip was tender on internal and external rotation.  While the diagnosis remained "R[ight] hip pain," a magnetic resonance imaging (MRI) of the Veteran's right hip was ordered at that time.  That MRI test was conducted later the same month, and demonstrated a "small amount of joint fluid in the right hip.  A sp[u]r is noted along the superior lateral aspect of the femoral head."  The impression was minimal spur formation, and the diagnosis was characterized as a "minor abnormality."  Accordingly, the medical evidence of record shows that the Veteran has received a diagnosis of a right hip disorder for VA purposes.  As such, the medical evidence of record shows in-service complaints of right hip pain and a current diagnosis of a right hip disorder.

While previous diagnostic examinations did not demonstrate any right hip abnormalities during military service or for several years after military service, the Veteran also claims that her currently diagnosed right hip disorder has been caused by her other service-connected musculoskeletal disabilities, which include disabilities of the low back, right knee, left knee, left hip, left foot, and right foot.  The Veteran has never been provided with a VA medical examination to determine the etiology of her right hip disorder, to include as secondary to a service-connected disability.  As such, a medical examination is in order to determine the existence and etiology of the Veteran's right hip disorder.  38 C.F.R. §§ 3.159, 3.326; see Littke, 1 Vet. App. at 93.

Accordingly, the case is remanded for the following actions:

1. The Veteran must be afforded a VA examination to determine the existence and etiology of any respiratory disorders diagnosed after the Veteran's separation from military service, to specifically include asthma and bronchitis.  The claims file must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Following a review of the service and post-service medical records, the examiner must state whether any respiratory disorder diagnosed after the Veteran's separation from military service pre-existed military service.  If a respiratory disorder is found to have pre-existed military service, the examiner must state whether it was permanently aggravated beyond its natural progression by military service.  If a respiratory disorder is found not to have pre-existed military service, the examiner must state whether the respiratory disorder is related to the Veteran's military service.  In providing these opinions, the examiner must specifically state whether any respiratory disorder is attributable to the Veteran's documented use of tobacco products during service.  Any opinion provided must include an explanation of the basis for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.
2. 
The Veteran must be afforded a VA examination to determine the existence and etiology of any headache disorder diagnosed after the Veteran's separation from military service.  The claims file must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Following a review of the service and post-service medical records, the examiner must state whether any headache disorder diagnosed after the Veteran's separation from military service is related to her military service.  Any opinion provided must include an explanation of the basis for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

3. The Veteran must be afforded a VA examination to determine the existence and etiology of any right hip disorder found.  The claims file must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Following a review of the service and post-service medical records, the examiner must state whether any right hip disorder found is related to her military service or to any service-connected disability, to specifically include her service-connected low back, right knee, left knee, left hip, left foot, and right foot disabilities.  Any opinion provided must include an explanation of the basis for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

4. The RO must notify the Veteran that it is her responsibility to report for all VA examinations scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5. The RO must then readjudicate the claims and, thereafter, if any claim on appeal remains denied, the Veteran and her representative must be provided a supplemental statement of the case.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


